Memorandum.
The land of the prosecutor is a cemetery, and the highway commission is in possession of, and seeks to condemn for highway purposes a strip one hundred feet wide and one thousand two hundred and eighty feet long, about three hundred feet east of the center line of the whole tract, and is at this time filling in and constructing an embankment on such strip upon which it is proposed to construct the highway.
The writ of certiorari was allowed without a stay, and application is now made to this court for a stay pending the determination of the proceedings under such writ. We think the rights of the prosecutor will be fully protected if the respondent highway commission is permitted to proceed with its work of filling in and constructing the embankment upon which the roadway is proposed to be constructed, but that all other and further work and construction be stayed until the further order of the court.
An order for a stay, so limited, may be taken and entered.